DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Goodrich (Reg. 76,952) on February 5, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
	In claim 1, line 10 after the phrase “coupled to the cooling channel,” add the phrase --wherein the inlet orifice is formed through a raised portion of the blade outer air seal segment, the raised portion including the first radially outward facing surface--.
	Claim 3 has been cancelled.
	In claim 4, line 1, the phrase “The blade outer air seal segment of claim 3” has been changed to --The blade outer air seal segment of claim 2--.	In claim 8, line 13, the word “surface” has been added after the phrase “first radially outward facing”. 
	In claim 8, line 14, after the phrase “coupled to the internal cooling channel,” add the phrase --wherein the inlet orifice is formed through a raised portion of the blade 
	Claim 10 has been cancelled.
	In claim 11, line 1, the phrase “The turbine section of claim 10” has been changed to --The turbine section of claim 8--.
	Claims 16-20 have been cancelled.

IN THE SPECIFICATION:
	In paragraph 38, at the end of line 5, add the sentence --In this regard, radially inward surface 134 is a radially inward facing surface and radially outward surface 136 is a radially outward facing surface.--
	In paragraph 39, line 3, the word “restrictively” has been changed to --respectively--.
	In paragraph 42, line 7, after the phrase “radially inward surface 134.” add the sentence --In this regard, surface 164 is a radially outward facing surface.--

	The above changes to the claims have been made to overcome possible rejections in view of prior art. The changes to the specification have been made to add consistency with the current claim language. 

Allowable Subject Matter
Claims 1, 2, 4-9, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
was added, the axial movement would be prevented and the device would be unsuitable for its intended purpose. 
Claims 2, 4-7, 9, and 11-15 depend from claims 1 and 8 and contain their respective limitations and therefore are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745